DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
	In response to the amendment filed on 7/8/2020, cancelled claims 1-38 and new claims 39-53 are acknowledged. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 39-46, 48, and 50-53 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kinast et al. (US Patent No. 9,408,542 B1).

	Regarding claim 39, Kinast et al. discloses a patient monitoring device configured to reduce noise in a measured signal, the patient monitoring device comprising: 
a first sensor (102, 104, 106, 108) configured to generate a first signal in response to a measurement of a first patient parameter (see Figure 1 and col. 4, lines 20-65); 
a second sensor (102, 104, 106, 108) configured to generate a second signal in response to a measurement of a second patient parameter (see Figure 1 and col. 4, lines 20-65);
a characteristic analyzer (110) configured to determine a heart rate variability based on the second patient parameter (1130) (see Figures 11-12 and col. 25, lines 13-27 and col. 25, line 58-col. 26, line 3); and 
a filter controller configured to adjust an at least one characteristic of an adjustable filter in order to reduce noise in the first signal based on the determined heart rate variability (see Figures 11-12 and col. 25, lines 28-45 and col. 26, lines 4-32).
Regarding claim 40, Kinast et al. discloses the first patient parameter is a blood pressure measurement (1125) of a patient (see Figure 1 and col. 4, lines 20-65 and col. 25, lines 46-50).
Regarding claim 41, Kinast et al. discloses the second patient parameter is a cardiac measurement of a patient (see Figure 1 and col. 4, lines 20-65 and col. 25, lines 13-27).  
Regarding claim 42, Kinast et al. discloses the characteristic analyzer continually determines the heart rate variability measurement values over successive time intervals and continually adjusts the adjustable filter (see Figures 11-12 and col. 25, lines 13-27 and col. 25, line 58-col. 26, line 3).  
Regarding claim 43, Kinast et al. discloses the characteristic analyzer uses the determined heart rate variability and a mean or median value to define a characteristic of a passband for a first filter (see col. 25, lines 28-45 and col. 26, lines 4-19).  
Regarding claim 44, Kinast et al. discloses the second patient parameter is obtained independently from the first patient parameter (see Figure 1 and col. 4, lines 20-65).
Regarding claim 45, Kinast et al. discloses the adjustable filter is configured to exclude portions of at least one of the first signal, the second signal, or both first and second signals that are outside of a first predetermined frequency band (see col. 25, lines 28-45 and col. 26, lines 4-19).  
Regarding claim 46, Kinast et al. discloses the adjustable filter is further configured to allow portions of the first and/or the second signals that are within a second predetermined frequency band (see col. 25, lines 28-45 and col. 26, lines 4-19).
Regarding claim 48, Kinast et al. discloses the blood pressure measurement includes at least one of an invasive blood pressure measurement, a ballistocardiogram signals, and a photoplethysmogram signal (see col. 4, line 66-col. 5, line 9).  
Regarding claim 50, Kinast et al. discloses the second signal is measured independently from the first signal (see Figure 1 and col. 4, lines 20-65).
Regarding claim 51, Kinast et al. discloses the cardiac measurement includes at least one of a photoplethysmogram (PPG) signal, which further includes at least one of a pulse rate (PR) of the patient and a blood oxygen saturation level (SpO2) of the patient (see col. 4, line 53-col. 5, line 9 and col. 6, lines 6-16).
Regarding claim 52, Kinast et al. discloses at least one of the first signal and the second signal is generated from light at a first wavelength and a second wavelength, and wherein the second wavelength is greater than the first wavelength (see col. 4, line 53-col. 5, line 9).  
Regarding claim 53, Kinast et al. discloses the characteristic analyzer determines the heart rate variability using at least one of (a) a time domain measurement technique; (b) a frequency domain measurement technique; (c) a joint time- frequency domain measurement technique; and (d) a nonlinear dynamic measurement technique (see Figure 11 and col. 25, lines 13-45 and col. 25, line 58-col. 26, line 3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 47 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinast et al., further in view of Elghazzawi (US Patent No. 5,971,930) (cited by Applicant).

Regarding claim 47, it is noted Kinast et al. does not specifically teach the at least one characteristics of the adjustable filter includes at least one of (a) a center frequency; (b) a width of a frequency envelope; (c) lower and upper cutoff frequencies; and (d) a shape of the frequency envelope. However, Elghazzawi teaches the at least one characteristics of the adjustable filter includes at least one of (a) a center frequency; (b) a width of a frequency envelope; (c) lower and upper cutoff frequencies; and (d) a shape of the frequency envelope (see col. 4, lines 17-41 and col. 5, lines 8-11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kinast et al. to include the at least one characteristics of the adjustable filter includes at least one of (a) a center frequency; (b) a width of a frequency envelope; (c) lower and upper cutoff frequencies; and (d) a shape of the frequency envelope, as disclosed in Elghazzawi, so as to provide more accurate measurement of blood oxygenation and pulse rate while reducing the number of false alarms due to erroneous measurements (see Elghazzawi: col. 2, lines 51-54).
Regarding claim 49, it is noted Kinast et al. does not specifically teach the at least one characteristics of the adjustable filter includes data representing a guard band that expands a width of the adjustable filter. However, Elghazzawi teaches the at least one characteristics of the adjustable filter includes data representing a guard band that expands a width of the adjustable filter (see col. 4, lines 17-41 and col. 5, lines 8-11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kinast et al. to include the at least one characteristics of the adjustable filter includes data representing a guard band that expands a width of the adjustable filter, as disclosed in Elghazzawi, so as to provide more accurate measurement of blood oxygenation and pulse rate while reducing the number of false alarms due to erroneous measurements (see Elghazzawi: col. 2, lines 51-54).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/Primary Examiner, Art Unit 3791